279 F.2d 219
60-2 USTC  P 9546
Virginia W. Stettinius DUDLEY et al., Petitioners on Review,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 314, Docket 26073.
United States Court of Appeals Second Circuit.
Argued May 11, 1960.Decided June 20, 1960.

George E. Cleary, New York City, for petitioners.
Grant Wiprud, Atty., Dept. of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson, Harry Baum, and Melvin L. Lebow, Attys., Dept. of Justice, Washington, D.C.), for respondent.
Before CLARK, MEDINA and MOORE, Circuit Judges.
PER CURIAM.


1
Decision of the Tax Court of the United States affirmed on the findings of fact and opinion of Judge Raum reported at 32 T.C. 564.